Case 2:17-cv-07639-PSG-KS Document 746 Filed 06/11/20 Page 1 of 5 Page ID #:35873




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 GARTH T. VINCENT (State Bar No. 146574)
      garth.vincent@mto.com
    4 BLANCA F. YOUNG (State Bar No. 217533)
      blanca.young@mto.com
    5 PETER E. GRATZINGER (State Bar No. 228764)
      peter.gratzinger@mto.com
    6 ADAM R. LAWTON (State Bar No. 252546)
      adam.lawton@mto.com
    7 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, Fiftieth Floor
    8 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    9 Facsimile: (213) 687-3702
   10 W. CHAD SHEAR (State Bar No. 230602)
      shear@fr.com
   11 GEOFFREY D. BIEGLER (State Bar No. 290040)
      biegler@fr.com
   12 MEGAN A. CHACON (State Bar No. 304912)
      chacon@fr.com
   13 FISH & RICHARDSON P.C.
      12390 El Camino Real
   14 San Diego, CA 92130
      Telephone: (858) 678-5070
   15 Facsimile: (858) 678-5099
   16 Attorneys for Defendant-Counterclaimant
      KITE PHARMA, INC.
   17
                            UNITED STATES DISTRICT COURT
   18
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   19
      JUNO THERAPEUTICS, INC.,                Case No. 2:17-cv-7639-PSG-KS
   20 SLOAN KETTERING INSTITUTE
      FOR CANCER RESEARCH,                    JOINT STIPULATION
   21                                         REGARDING SUPERSEDEAS
                  Plaintiffs,                 BOND AND STAY OF EXECUTION
   22                                         ON JUDGMENT
            vs.
   23
      KITE PHARMA, INC.,
   24
                  Defendant.
   25
   26 AND RELATED COUNTERCLAIMS
   27
   28

         JOINT STIPULATION REGARDING SUPERSEDEAS BOND AND STAY OF EXECUTION ON JUDGMENT
Case 2:17-cv-07639-PSG-KS Document 746 Filed 06/11/20 Page 2 of 5 Page ID #:35874




    1         WHEREAS the Court entered Final Judgment on April 8, 2020 (ECF No.
    2 728);
    3         WHEREAS execution on the Final Judgment is presently stayed pursuant to
    4 Federal Rule of Civil Procedure 62(a) and the orders dated May 4 and 21, and June
    5 4, 2020 (ECF Nos. 741, 743, 745);
    6         WHEREAS ongoing royalties and interest on all amounts set forth in
    7 Paragraph 6 of the Final Judgment are accruing and will continue to accrue during
    8 any stay of execution on and proceedings to enforce the Final Judgment;
    9         WHEREAS Defendant Kite Pharma, Inc. (“Kite”) has appealed from the
   10 Final Judgment to the United States Court of Appeals for the Federal Circuit;
   11         WHEREAS the parties agree that a stay of execution on and proceedings to
   12 enforce the Final Judgment (including payment of costs, accruing ongoing royalties,
   13 and interest which has accrued and shall continue to accrue) pending resolution of
   14 any appeal is appropriate at this time;
   15         WHEREAS, in the interest of avoiding unnecessary expense, the parties have
   16 agreed at this time to dispense with the requirement that Kite provide a supersedeas
   17 bond or other security in order to stay execution on and proceedings to enforce the
   18 Final Judgment; and
   19         WHEREAS the parties have further agreed that circumstances may change
   20 such that it may later become appropriate for Kite to provide either a supersedeas
   21 bond or another security interest, in either case sufficient to protect the Final
   22 Judgment (including payment of costs, accruing ongoing royalties, and interest
   23 which has accrued and shall continue to accrue),
   24         NOW, THEREFORE, the parties hereby stipulate as follows:
   25         1.    Kite shall not be required at this time to provide a supersedeas bond or
   26 other security as a condition of staying execution on the Final Judgment or
   27 proceedings to enforce it pending appeal.
   28

                                                  -1-
         JOINT STIPULATION REGARDING SUPERSEDEAS BOND AND STAY OF EXECUTION ON JUDGMENT
Case 2:17-cv-07639-PSG-KS Document 746 Filed 06/11/20 Page 3 of 5 Page ID #:35875




    1         2.     If both Plaintiffs contend that changed circumstances require additional
    2 security for the Final Judgment, Plaintiffs shall provide written notice to Kite
    3 describing the changed circumstances. Within forty-five (45) days of receiving such
    4 notice, Kite shall take one of the following actions unless the U.S. Court of Appeals
    5 for the Federal Circuit earlier enters judgment vacating or reversing the Final
    6 Judgment:
    7                (i)     obtain a supersedeas bond pursuant to Federal Rule of Civil
    8 Procedure 62(b) in an amount that is not less than the minimum specified in
    9 Paragraph 3;
   10                (ii)    obtain a letter of credit in an amount that is not less than the
   11 minimum specified in Paragraph 3, designating Plaintiffs as the beneficiaries;
   12                (iii)   establish an escrow account for the benefit of Plaintiffs in an
   13 amount that is not less than the minimum specified in Paragraph 3; or
   14                (iv)    pay to Plaintiffs an amount sufficient to satisfy the Final
   15 Judgment pursuant to ECF No. 728, taxable costs pursuant to ECF No. 737, and
   16 accrued interest on those amounts; and amounts accrued pursuant to the order
   17 regarding ongoing royalties dated April 28, 2020 (ECF No. 738), including interest
   18 accrued thereon; and thereafter make continuing payments pursuant to such order,
   19 provided that all such payments made pursuant to this section (iv) shall be
   20 recoverable by Kite with interest at the post-judgment interest rate of 0.15% if the
   21 Final Judgment is reversed or vacated on appeal.
   22         3.     The minimum for purposes of Paragraph 2 is one billion eight hundred
   23 million dollars ($1,800,000,000) at the time of execution of this stipulation. If the
   24 U.S. Court of Appeals for the Federal Circuit has not issued its mandate by
   25 December 31, 2021, the minimum shall increase by thirty million dollars
   26 ($30,000,000) on the first day of each month beginning on January 1, 2022, until the
   27 U.S. Court of Appeals for the Federal Circuit issues its mandate or Kite no longer
   28

                                                    -2-
         JOINT STIPULATION REGARDING SUPERSEDEAS BOND AND STAY OF EXECUTION ON JUDGMENT
Case 2:17-cv-07639-PSG-KS Document 746 Filed 06/11/20 Page 4 of 5 Page ID #:35876




    1 owes ongoing royalties subject to ECF No. 738 due to expiration of the ’190 patent,
    2 whichever is earlier.
    3        4.     Nothing in this stipulation prejudices Plaintiffs’ right to request that the
    4 Court later require Kite to increase the amount of security over the amounts
    5 specified in Paragraph 3 in light of subsequent developments.
    6        5.     Kite shall not assign or otherwise transfer any of its obligations
    7 hereunder without Plaintiffs’ consent.
    8        6.     So long as Kite complies with all of its obligations herein, no Plaintiff
    9 will make any attempt or effort to execute on or enforce the Final Judgment—or
   10 payment of any ongoing royalties, costs, or interest that has accrued or continues to
   11 accrue thereon—before 14 days after issuance of mandate from the U.S. Court of
   12 Appeals for the Federal Circuit.
   13
   14 DATED: June 11, 2020                  JONES DAY
   15
   16
                                            By:        /s/ Andrea W. Jeffries
   17
                                                Andrea W. Jeffries
   18                                       Attorneys for Plaintiffs
   19
   20 DATED: June 11, 2020                  MUNGER, TOLLES & OLSON LLP

   21
   22
                                            By:        /s/ Adam R. Lawton
   23                                           Adam R. Lawton
   24                                       Attorneys for Defendant Kite Pharma Inc.
   25
   26
   27
   28

                                                  -3-
         JOINT STIPULATION REGARDING SUPERSEDEAS BOND AND STAY OF EXECUTION ON JUDGMENT
Case 2:17-cv-07639-PSG-KS Document 746 Filed 06/11/20 Page 5 of 5 Page ID #:35877




    1                               FILER’S ATTESTATION
    2        Pursuant to Civil L.R. 5-4.3.4(a)(2), I certify that all other signatories listed,
    3 and on whose behalf this filing is submitted, concur in the filing’s content and have
    4 authorized the filing.
    5
                                                         /s/ Adam R. Lawton
    6                                                       Adam R. Lawton
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  -4-
         JOINT STIPULATION REGARDING SUPERSEDEAS BOND AND STAY OF EXECUTION ON JUDGMENT
